    Case 5:20-cv-00002-MFU Document 1-4 Filed 01/21/20 Page 1 of 1 Pageid#: 10
                                                                                                f
                                                                                .-        a. ! /.
                                                                       f-@            ) y,j
                                                                                     ..



                                                                                                /
                               A ugusta CircuitCourt                                            1
                            25th JudicialCircuitofVirginia                                  7

'COM M ONW EALTH OF VIRGINIA'
(PLAINTIFF/n)                                              CaseNo:CR19000366-00(00-02)/
                                                                                            l
V                                                           ORDER
                                                                                            l
                                                                                            l
karllentz                                                                                   1
                                                                                            r
                                                                                            l
Edefendant/A!


                                             ORDER
                                                                                            l
                                                                                            I
                                                                                            l
                                                                                            l
      ITisherebytheorderofsaidCourtthatthesaidman(KarlLentz/anon-legalentityq i
                                                                              l

      hasnoduty;norobligation;norresponsibilitytoanswertothen (a)fictional
      arti
         ficialm an-m ade creature,and has no such duty to answ erinto the above stylized

      case,untilafellow-mancomesforthwithaveri
                                             fiableclaim of(a)wrongwhichat
      thattimesaidman (KarILentz)willbegladtoappeartosetlleanyandaIImattersof

      controversyand/ordebtstohisfellow-man
